Title: John Adams to Abigail Adams, 29 June 1774
From: Adams, John
To: Adams, Abigail


     
      York June 29. 1774
     
     This is the second day of the Term at York: very little Business--very hot weather. My Refreshment is a flight to Braintree to my Corn fields and Grass Plotts, my Gardens and Meadows. My Fancy runs about you perpetually. It is continually with you and in the Neighbourhood of you—frequently takes a Walk with you, and your little prattling, Nabby, Johnny, Charly, and Tommy. We walk all together up Penn’s Hill, over the Bridge to the Plain, down to the Garden, &c.
     We had a curious Dialogue Yesterday, at Dinner, between our Justices Trowbridge and Hutchinson.
     T. said he had seen a Letter, from England, in which it was said that the Conduct of the Chief Justice was highly approved, and that of the other Judges highly disapproved, at the Court End of the Town.—T. added, I dont know whether they impute it all to me or not.—Aye, says H. but it was all owing to you. You laid Brother Ropes, Cushing and me, under the Necessity of refusing the Royal Grant, and accepting the Province Salary.
     T. said he was of the Mind of a Man he named, who was once in the Streets of Madrid, when the Host was carried along. He was bid to kneel, refused, and was instantly knocked down. Some time after he met the Host again and then he kneeled down, instantly, and said he would never be knocked down again, for not Kneeling to the Host.
     T. said to H. did not you say to me, you would take the Province Salary?—No says H. I never said a Word to you about it. Justice Ropes and I agreed to take the Royal Grant.
     
     T. Why did not you refuse to declare?—H. Because you had led the Way, and I lived in Boston; if I had lived in Cambridge, or any where else, I should have had no Notion of being compell’d into any Thing against my Inclination.
     T. Brother C. sent the most curious Letter. Instead of declaring what he had done or would do, he declared what he could do.—H. said that was according to the Spirit of his Ancestors.—T. said when I saw that, I said, it proved his Legitimacy.
     There was a very large numerous Company present at this Conversation, and seemed astonished, and confounded at this Weakness, and Want of Decency, Prudence, Caution and Dignity of these great Men.
     After Dinner Justice Gowen said that H. put him in Mind of a Man, who took the Money Oath, after having frequently taken New Hampshire Bills. Somebody expressed his Surprize. Yes says the Man, I have often taken Paper Money, but never Wittingly and Willingly, for I had much rather have taken Silver. I never took a Paper Bill in my Life, but I had much rather have taken Gold, Silver or even Copper.
     My Dear, when I shall see you I know not, but I design to write by every opportunity. Pray remember my Marsh Mudd.
     
      I am yours,
      John Adams
     
    